Appeal by defendant from a judgment of the County Court, Suffolk County, rendered April 8, 1975, convicting him of possession of weapons, etc., as a felony (12 counts), upon a jury verdict, and imposing sentence. The appeal also brings up for review an order of the same court, dated October 25, 1974, which, after a hearing, denied defendant’s motion to suppress testimony as to statements allegedly made by him. Judgment and order affirmed. No opinion. The case is remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). Latham, Acting P. J., Damiani, Rabin and Hawkins, JJ., concur.